Citation Nr: 0534505	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-17 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim service connection for B-cell lymphoma of 
the right middle lobe.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from January 1953 to January 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO denied the veteran's request to 
reopen his claim for service connection for B-cell lymphoma 
of the right middle lobe.  The veteran's claim for service 
connection had been previously denied by the Board in a 
decision of April 1996.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002)

The Board notes that at a Travel Board hearing held in June 
2005, the veteran stated that he had been treated at the VAMC 
Dallas, Texas for his lung cancer.  Those records have not 
been associated with the claims file.  In order to ensure due 
process and full compliance with the VCAA, all of the 
outpatient medical records must be associated with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

The RO should obtain any relevant outpatient 
treatment records from the VAMC in Dallas, 
Texas, for the veteran.  

If upon completion the above cited action the claim remains 
denied, the case should be returned to the Board after 
compliance with the requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


